J-A19041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.G.H., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 450 MDA 2022

               Appeal from the Order Entered February 22, 2022
      In the Court of Common Pleas of Dauphin County Juvenile Division at
                        No(s): CP-22-DP-0000094-2020

    IN RE: S.M.H., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: N.G.H., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 454 MDA 2022

               Appeal from the Decree Entered February 10, 2022
       In the Court of Common Pleas of Dauphin County Orphans' Court at
                             No(s): 151-AD-2021


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: AUGUST 1, 2022

        N.G.H. (“Mother”) appeals from the order and decree entered in the

Court of Common Pleas of Dauphin County, which changed the permanency

goal to adoption with a concurrent placement goal of subsidized permanent



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19041-22


legal custodianship, and involuntarily terminated Mother’s parental rights to

her minor daughter (“the Child”).1 After a careful review, we affirm.

       The relevant facts and procedural history have been set forth, in part,

by the Orphans’ Court as follows:

             The Child [(born in July of 2020)] was placed in the care and
       custody of the [Dauphin County Social Services for Children and
       Youth (“the Agency”)] on August 28, 2020, when she was just five
       weeks old. The Child has continuously lived with a foster care
       family since that date. On September 9, 2020, following a
       hearing, the Child was adjudicated dependent and placed in the
       Agency’s legal custody.
             [T]he Agency has a history with Mother dating back to 2015
       when another child born to her, J.H. [(born in August of 2015)],
       was adjudicated dependent and placed in the Agency’s care and
       custody. On August 8, 2017, Mother’s parental rights to J.H. were
       involuntarily terminated following a hearing before the…Orphans’
       Court. During this prior involvement with the Agency, Mother was
       diagnosed with Bipolar Disorder and Schizoaffective Disorder[,]
       and [she] tested positive for opiates, Oxycodone[,] and
       benzodiazepines.
             [I]n the current case, the Child was born…slightly
       premature. At the time, Mother was [thirty-four] years old[.] The
       current proceedings arose when the Agency received a referral
       two days following the Child’s birth from a source expressing
       concerns about Mother’s mental health and illegal drug use.
             Two drug screens of Mother, on July 28, 2020, and August
       5, 2020, revealed positive results for benzodiazepines,
       Oxycodone, and marijuana.      At that time, Mother had a
       prescription for Oxycodone and for a medication that contained
       benzodiazepines.
             During the second week of August 2020, the Child was
       discharged from the hospital to Mother’s care. On August 18,
       2020, the Agency received a referral regarding Mother’s


____________________________________________


1 The parental rights of “Unknown Father” were also terminated. “Unknown
Father” is neither a party to this appeal nor has he filed his own appeal.

                                           -2-
J-A19041-22


        paramour,      [Vernon]   Jameson[.][2] Following a    police
        interaction,...[Mr. Jameson] was arrested and the Child was
        released to Mother’s custody[.]
              On August 28, 2020, the Agency received a referral
        following a report that Mother was leaving the five-week-old Child
        home alone. Additionally, [the Agency received a] report that
        Mother appeared to be under the influence of drugs or alcohol.
        That same day, Agency personnel, accompanied by Pennsylvania
        State Police Troopers, visited Mother’s home. Based upon their
        observations and discussions with Mother, the Troopers took
        protective custody of the Child, who was then released to the
        Agency’s temporary custody[.] Mother submitted to a urine screen
        and tested positive for fentanyl, marijuana, and benzodiazepines.
              On August 31, 2020, the Agency filed a dependency petition
        due to concerns regarding Mother’s ongoing substance abuse.
        The Agency also filed a motion for a finding of aggravated
        circumstances under the Juvenile Act[3] due to Mother’s prior
        involuntary [termination of parental rights] as to J.H. in 2017.
        Following a shelter care hearing, the Child was formally placed in
        the Agency’s temporary care and custody. The Juvenile Court
        further ordered that all visitation between Mother and the Child
        be supervised.
              On September 9, 2020, following a hearing, the Child was
        adjudicated dependent and placed in the Agency’s care and
        custody. The Juvenile Court adopted the Agency’s proposed
        service objectives listed in the pre-dispositional statement…and
        further ordered Mother to obtain a psychological evaluation and
        follow through with all recommendations[.] Aggravated
        circumstances were also found to exist as to Mother because her
        parental rights had been previously involuntarily terminated as to
        J.H. See 42 Pa.C.S.A. § 6341(c.1). As such, the [Juvenile] Court
        ordered that the Agency was relieved of efforts of reunifying the
        Child and Mother. Nevertheless, the [Juvenile Court] directed, in
        the dependency order, that the concurrent placement goal was for
        the return of the Child to Mother and adoption.
____________________________________________


2 Mother previously identified Mr. Jameson as the Child’s biological father;
however, a paternity test revealed Mr. Jameson is not the Child’s biological
father. The Child’s biological father is unknown.

3   Pennsylvania Juvenile Act (“Juvenile Act”), 42 Pa.C.S.A. §§ 6301-6375.


                                           -3-
J-A19041-22


            Thereafter, Mother was granted the right to supervised
     visits with the Child twice per week at the Northern Dauphin
     Human Services Building in Elizabethville, PA.
          On October 21, 2020, the Agency made a referral for It
     Takes A Village to conduct extensive family findings for the Child.
     It Takes A Village completed its family findings report on
     November 5, 2020. On December 17, 2020, the Agency facilitated
     the Family Group Conference in an effort to locate a kinship
     placement. No appropriate kinship care was found at that time.
           On November 20, 2020, in compliance with the Juvenile
     Court’s order of September 9, 2020, Mother completed a
     psychological evaluation with Dr. Mackenzie Walker.
            Between January 8 and 27, 2021, Mother successfully
     obtained inpatient treatment at Malvern Treatment Center where
     she participated in psychotherapy groups, 12-step meetings, and
     individual counseling. Upon discharge, Mother was recommended
     to participate in outpatient treatment and 12-step meetings.
           On January 12, 2021, at the first Permanency Review
     hearing before a hearing officer, the Child was held to remain
     dependent and continue in the Agency’s care and custody. The
     Juvenile Court found that Mother [was] in minimal compliance
     with her permanency plan and issued the following orders:
           i.    Mother is to confirm attendance of her visit with
           the Child by 8:00 a.m. on the morning of a visit.
           ii.   Mother is to provide the name of her primary
           care physician to the Agency.
           iii.  Mother is to provide a copy of her medical
           marijuana card to the Agency.
           The Juvenile Court noted that the concurrent plans in place
     would remain, which included return of the Child to Mother and
     adoption.
           On March 3, 2021, Mother completed a drug and alcohol
     evaluation at the Naaman Center in Elizabethville, [PA]. Mother
     was recommended to participate in outpatient drug and alcohol
     counseling.
           On March 18, 2021, Mother completed an intake at the
     Pennsylvania Psychiatric Institute (“PPI”). Due to her refusal to
     sign a release for PPI, the Agency was not aware whether she
     attended this intake appointment or engaged in any therapeutic
     services or medication management.

                                    -4-
J-A19041-22


           Beginning the week of May 16, 2021, Mother’s visitation was
     reduced from twice a week to once a week at the Northern
     Dauphin Human Services Building due to Mother’s inconsistent
     attendance.
            On June 1, 2021, Mother moved from Elizabethville to
     Carlisle, PA. As a result, Mother was discharged from Keystone’s
     case management service and recommended to contact
     Cumberland County Case Management. In addition, Mother’s
     supervised visitation was changed to Child First Visitation Center
     in Harrisburg, PA.
           On July 1, 2021,…Mother’s landlord in Carlisle issued her a
     15-day eviction notice due to the home’s condition. The landlord
     had previously given her notice to clean up the home. A
     Landlord/Tenant action was later commenced and a judgment
     entered against Mother for $1,603 for arrears and physical
     damage to the property.
           On July 22, 2021, Mother was unsuccessfully discharged
     from the Naaman Center where she was receiving drug and
     alcohol treatment.
           On August 16, 2021, Mother revoked her release from the
     Pinnacle Health’s REACCH Program, which had allowed [the
     program] to disclose information to the Agency. As a result, cross
     systems meetings were cancelled.
           On September 1, 2021, the Agency filed a motion to
     suspend visitation because of Mother’s inconsistency.      On
     September 7, 2021, [the Juvenile Court] granted the motion to
     suspend visitation until further ordered. Mother was formally
     discharged from Child First Visitation Center on September 12,
     2021, due to [her] inconsistent attendance.
         On September 27, 2021, Mother reported that she had
     moved from Carlisle to Shippensburg, PA.
           On November 1, 2021, an Agency caseworker learned that
     Mother had been hospitalized at UPMC Harrisburg Hospital on
     October 30, 2021, under a voluntary “201” commitment due to
     self-harm concerns. She was awaiting bedspace for an inpatient
     psychiatric facility.
           On November 3, 2021, at the Second Permanency Review
     hearing, [t]he Court found that the Child remain[ed] dependent
     and continue[d] in the Agency’s care and custody. The Court
     further found that Mother had no compliance with her permanency
     plan and directed that visitation would remain suspended.

                                   -5-
J-A19041-22



Orphans’ Court Opinion, filed 4/13/22, at 2-6 (footnotes added) (citations to

record omitted).

       On December 23, 2021, the Agency filed a petition seeking a hearing to

change the court-ordered goal to adoption pursuant to the Juvenile Act.

Further, on this same date, the Agency filed a petition to involuntarily

terminate the parental rights of Mother under 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b).

       The Orphans’ Court combined the matters and held a hearing on

February 10, 2022.         At the hearing, the Child, who was approximately

nineteen months old, was represented by Sarah E. Hoffman, Esquire. Amy

Kaunas, the Child’s newly appointed guardian ad litem, was also present.4

____________________________________________


4  Attorney Hoffman was the Child’s guardian ad litem for the dependency
proceedings. On February 7, 2022, Attorney Hoffman filed a petition seeking
to be appointed as legal counsel for the Child during the termination
proceedings. She averred there was no conflict between the best and legal
interests of the nineteen-month-old Child. The Orphans’ Court granted the
petition, and thus, Attorney Hoffman represented the Child as the guardian ad
litem and legal counsel during the hearing. Moreover, Attorney Hoffman noted
for the record that Amy Kaunas would be taking over the Child’s case as the
new guardian ad litem for any future proceedings, and Ms. Kaunas was also
present in the courtroom. N.T., 2/10/22, at 5.
       Our Supreme Court has instructed this Court to verify that the trial court
appointed counsel to represent a child’s legal interest in a contested
termination of parental rights hearing pursuant to 23 Pa.C.S.A. § 2313(a),
and if counsel served in a dual role as guardian ad litem, that the trial court
determined before appointment that there was no conflict between a child’s
best and legal interests. See In re Adoption of K.M.G., ___ Pa. ___, 240
A.3d 1218 (2020). If a child is “too young to be able to express a preference
as to the outcome of the proceedings,” there is no conflict between a child's
(Footnote Continued Next Page)


                                           -6-
J-A19041-22


Mother was present at the hearing via video and represented by Michael

Matter, Esquire.

       At the hearing, Jamie Marberger, who has been the Child’s foster mother

since August of 2020, testified the Child attends daycare regularly, has no

health issues, and has no developmental issues. N.T., 2/10/22, at 7. Ms.

Marberger testified the Child calls her “Mommy” and calls her husband “Da-

da.” Id. at 8. She and her husband, who is the Child’s foster father, take the

Child to her medical appointments and put her to bed each night. Id.

       Ms. Marberger testified she has a close bond with the Child and spends

a lot of time with her. Id. When the Child is hurt, she seeks comfort from

Ms. Marberger. Id. She confirmed the Child has not had recent visitation

with Mother. Id. at 8-9. She indicated she and her husband love the Child,

who has become “part of the family.” Id. at 9. Ms. Marberger testified she

would support the Child in participating in activities as she matures. Id. She

indicated the Child has her own room with a crib and toys, and she has spent

every holiday with the foster family since her placement with them. Id.

       Ms. Marberger testified she is a bank teller while her husband is a

drafter. Id. at 10. She indicated that she and her husband have a ten-year-


____________________________________________


legal and best interests. See In re T.S., 648 Pa. 236, 192 A.3d 1080, 1092-
93 (2018).
      Here, given the Child’s age, we conclude the Orphans’ Court complied
with T.S., supra, and K.M.G., supra, in granting Attorney Hoffman’s request
to act as the Child’s guardian ad litem and legal counsel during the hearing.


                                           -7-
J-A19041-22


old biological son, as well as a four-year-old foster son, who live in the home

with them. Id. Ms. Marberger testified the two boys get along well with the

Child, and they have taken on the role of being “big brothers.” Id.

      Pennsylvania State Police Trooper Tavin Davis testified that, on August

17, 2020, the police received a 911 call of a possible kidnapping. Id. at 13.

Specifically, a 911 dispatcher reported “an older black male was running down

the center of the road and in Elizabethville borough…carrying a baby carriage.

And he had a—a black female chasing him, screaming, Give me my baby

back.” Id. at 13-14.

      Trooper Davis responded to the scene in “less than 50 seconds[,]” and

he saw a black male, who was later identified as Mr. Jameson, carrying a baby

carriage. Id. at 14. He removed the baby, who was later identified as the

Child, from Mr. Jameson’s possession and handed her to the woman, who was

later identified as Mother. Id.

      Trooper Davis testified that, at the scene of the incident, Mr. Jameson

admitted he and Mother had been drinking alcohol. Id. at 15. Based on his

training and experience, Trooper Davis also believed Mr. Jameson and Mother

were under the influence of illegal drugs.    Id. at 15-17.    He noted each

accused the other of being under the influence of drugs at the time of the

incident, and Mother admitted she had used illegal drugs in the past. Id. at

17.




                                     -8-
J-A19041-22


      Trooper Davis noted the Child was one month old when the incident

occurred, she was crying, she was dressed only in a diaper, and she was not

secured in the baby carriage.     Id. at 16.   Furthermore, Mother and Mr.

Jameson were screaming and fighting with each other to the point that officers

had to separate the pair. Id. at 17. Trooper Davis indicated Mr. Jameson was

arrested and charged with various offenses in connection with the incident

while Mother was permitted to leave the scene with the Child. Id. at 17-18.

However, because of his concerns that Mother was under the influence of a

controlled substance, he called the Childline. Id. at 18.

      Trooper Davis testified that, on August 28, 2020, he went to Mother’s

home in response to a report that Mother was leaving used drug needles on

the floor where the Child would have access to them, as well as engaging in

prostitution inside of the residence. Id. at 21. Upon arrival at the residence,

Trooper Davis was met with a “strong urine smell,” which existed throughout

the residence. Id. at 22. The residence also smelled of cigarette smoke and

had cigarette butts lying throughout. Id. He observed drug paraphernalia,

saw pill bottles that did not contain Mother’s or Child’s names, and heard the

Child crying. Id. at 21-23. The police took emergency physical custody of

the Child and then turned her over to the Agency. Id. at 23. Specifically, the

trooper provided the following testimony as to why the police took immediate

custody of the Child:

            There were several other things going on in the residence
      aside from the drug paraphernalia, the containers of controlled

                                     -9-
J-A19041-22


      substances that weren’t--that weren’t [prescribed] to [Mother].
      There were individuals in the residence—just from conducting
      hundreds of criminal investigations, there were indicators that
      appeared to be consistent with human trafficking. No one in the
      residence knew each other’s name. There was a gentleman in the
      residence who was from New York. There were two other—two
      other females in the residence who both appeared to be under the
      influence, aside from [Mother] who appeared to be under the
      influence as well.
             The best characterization I could provide for all three
      individuals was that they were what’s—what’s known in police
      lingo as kind of on the nod. Slow raspy speech, incoherent, and
      you know, those were just indicators of potential drug use in the
      house.
            And during the course of my involvement on the scene, I
      asked those individuals about drug use and all three admitted that
      they were addicted to heroin, which was one of the main concerns
      I had which led to my feeling [that the Child] was not safe in that
      residence and signing the documents over to [the Agency].

Id. at 24.

      Trooper Davis noted Mother, who admitted to being a heroin addict, was

incoherent, nodding off, and incapable of caring for the Child. Id. at 25, 28.

He noted Mother was unable to tell him the names of the people in her home,

and the people were unable to provide identification. Id. at 26.

      The trooper noted that, after this incident, he had another interaction

with Mother when he stopped a vehicle in which she was a passenger. Id. at

27. He indicated that Mother was in a vehicle with three males, but she was

unable to provide any of the males’ names. Id.

      Alyssa Felty, who was a caseworker at the Agency, testified the Agency

received a report on July 22, 2020, expressing concern about Mother’s “mental

health and past drug use.” Id. at 35. Ms. Felty testified she responded to

                                    - 10 -
J-A19041-22


Mother’s home on August 28, 2020, and Mother seemed to be under the

influence of an illegal substance. Id. at 41.

      Ms. Felty indicated the house smelled from urine and dirty diapers. Id.

at 36. She noted the Child’s pack-and-play contained inappropriate items,

such as a bottle of baby wash and ashes from either cigarettes or marijuana.

Id. at 37-38. She explained the pack-and-play also contained a “substantial

size blanket” which posed a suffocation risk to the Child. Id. at 42. Further,

she noted the home’s stove was dirty with old food and a cigarette left on it.

Id. at 39. The home’s floor was strewn with empty alcohol bottles, a baby

bottle, and a lighter. Id. The Child’s crib had no sheets on the mattress. Id.

      Ms. Felty testified that, as part of her goals, Mother was to provide twice

weekly urine samples; however, she did not comply. Id. at 47. She noted

that, of the eighty-two urine samples Mother was to provide, she provided

only thirty-one samples, all of which returned a positive result for at least one

controlled substance. Id. Specifically, thirty of the samples tested positive

for THC, one sample tested positive for barbiturates, two samples tested

positive for fentanyl, six samples tested positive for methamphetamines, six

samples tested positive for amphetamines, eleven samples tested positive for

benzodiazepines, one sample tested positive for alcohol, eight samples tested

positive for MDMA, one sample tested positive for Oxycodone, and one sample

tested positive for cocaine. Id. at 47-48.




                                     - 11 -
J-A19041-22


      Ms. Felty noted Mother’s last drug screen was conducted on June 24,

2021, and her urine tested positive for methamphetamines, amphetamines,

and THC. Id. at 49. Ms. Felty testified that Mother told her she had a medical

marijuana card; however, when Ms. Felty asked to see the card, Mother

indicated it had been lost or stolen. Id. at 50.

      Ms. Felty testified that, prior to the Agency’s involvement in this case,

Mother was treated for drug and alcohol abuse at the Genesis House. Id. On

January 8, 2021, Mother was admitted to Malvern Treatment Center, and she

was successfully discharged on January 27, 2021. Id. at 51. On March 3,

2021, the     Naaman Center      performed an evaluation       of Mother     and

recommended weekly outpatient drug and alcohol counseling. Id. at 50.

Mother participated in five sessions, and on July 22, 2021, she was discharged

as unsuccessfully completing the program. Id.

      Ms. Felty testified Mother has a history of arrests for prostitution, and

during Ms. Felty’s interaction with Mother, she observed “multiple men in and

out of her home.” Id. at 56. Ms. Felty indicated the Agency had concerns

about Mother’s mental health dating back to 2015. Id. at 59.

      On November 20, 2020, Mother submitted to a psychological evaluation

as part of her service objectives. Id. As a result, in addition to receiving drug

and alcohol treatment, it was recommended that Mother receive outpatient

behavioral health services, participate in parenting classes, find employment,

participate in medication management, and maintain progress so as to show


                                     - 12 -
J-A19041-22


she is able to care for the Child. Id. at 59-60. Ms. Felty testified that, despite

the Agency providing services, Mother did not successfully complete any of

the recommendations. Id. at 60-61.        Ms. Felty noted that several service

groups attempted to assist Mother; however, Mother did not consistently

provide information as to “her whereabouts[,]” did not consistently attend

scheduled appointments, including for mental health services with T.W.

Ponessa, and on one occasion “cursed out staff” members. Id. at 62-64.

      Ms. Felty testified Mother attended a scheduled visit with the Child on

June 24, 2021; however, she failed to appear for the scheduled visits in July

and August. Id. at 54. When Mother visited the Child, the Child cried and

could not be consoled. Id. at 55. In September of 2021, the Agency filed a

request that Mother’s visitation be suspended due to her inconsistency in

visitation and lack of communication with the Agency, and Mother did not file

a response to the motion.     Id. at 54-55. The court granted the Agency’s

request. Id. at 55.

      Ms. Felty indicated the Agency did not hear from Mother until November

or December of 2021, when Mother asked if her visits could be reinstated. Id.

However, after the Agency determined Mother’s parental rights had been

involuntarily terminated as to a different child, the court relieved the Agency

of further reunification efforts due to “aggravating circumstances.” Id. at 57.

      In any event, Ms. Felty indicated Mother has “refused to be a parent [to

the Child] throughout the life of this case[.]” Id. at 66. For example, Mother


                                     - 13 -
J-A19041-22


did not send the Child any cards, attend any of the Child’s medical

appointments, or acquaint herself with the Child’s daycare. Id. Mother did

not consistently telephone the Agency or the foster parents to inquire about

the Child’s welfare. Id. She noted Mother refused to sign releases so that

various treatment providers could provide the Agency with information

regarding Mother’s mental health and addiction problems. Id.

       Ms. Felty testified Mother has been unable to rectify the issues, which

brought the Child into the care of the Agency. Id. at 67. For example, Mother

has not been able to maintain her sobriety and fails to understand she has

mental health issues that need to be addressed. Id. Ms. Felty opined it would

be in the Child’s best interests for Mother’s parental rights to be terminated.5

Id. She also opined it would be in the Child’s best interests for the goal to be

changed to adoption because the Child needs permanency, which Mother is

unable or unwilling to provide. Id. at 68.

       Ms. Felty testified that, since the time the Child has been placed with

the foster parents, her medical appointments are “up to date,” her needs are

being met, she is engaged in age-appropriate activities, and she attends

daycare. Id. at 70. The Child has displayed no developmental delays. Id.

       Mother testified she has had a problem with Oxycodone, but she has

“been clean of that for three full years.” Id. at 93. Mother explained that her


____________________________________________


5She further opined it would be in the Child’s best interest for the “Unknown
Father’s” parental rights to be terminated. Id.

                                          - 14 -
J-A19041-22


mother was murdered two years ago due to domestic violence, so she knows

the pain of being raised without a mother. Id. at 94. Thus, she “want[s] to

be a part of [the] Child’s life.” Id.

      She explained she and Mr. Jameson had domestic violence issues, and

he “introduced [her] to methamphetamine.” Id. On the day Mr. Jameson

tried to kidnap the Child, Mother no longer wanted to “be with him[.]” Id. at

95.

      Mother admitted she smokes marijuana; however, she can “legally

smoke it.”   Id. She testified a doctor at Mechanicsburg Pain Management

prescribed marijuana to her for anxiety, but she could not remember the

doctor’s name. Id. at 100-01. Mother indicated she was allowed to have “a

beer or two,” and this does not make her “a bad mom.” Id. She admitted

she has a bipolar disorder, but this does not mean “that [she] can’t have a

normal life.” Id. at 96. She testified a doctor at Sadler Health prescribed her

medications for her mental condition, but she could not remember the name

of the doctor. Id. at 101-02.

      Mother testified she did not attend visitation because she could not

afford the cab fare. Id. at 95. She asked her cousin for money; however,

the cousin could not oblige. Id. at 96. She indicated she asked the Agency

for help, but the Agency would not assist her. Id. She claimed Ms. Felty

would “make fun of [her]” and tell her to “take [her] medicine.” Id. at 100.




                                        - 15 -
J-A19041-22


      Mother asked the Orphans’ Court to give her an “extension” because

she has secured housing at a hotel, as well as a job as a maid at the hotel.

Id. at 98. She indicated she receives weekly mental health treatment, and

she would be willing to submit to weekly drug tests. Id. Mother indicated her

cousin would be willing to be a resource for the Child; however, her cousin did

not attend the hearing since she has not completed the process of receiving

clearance to be a foster parent. Id. at 99.

      At the conclusion of the testimony, Attorney Hoffman, on behalf of the

Child, argued it would be in the best interest of the Child for Mother’s rights

to be involuntarily terminated. Id. at 104. The Orphans’ Court took “judicial

notice of the bond between [the] Child and the foster parents.” Id. at 105.

      By order and decree entered on February 10 and 22, 2022, the Court

directed the goal be changed to adoption with a concurrent placement goal of

subsidized permanent legal custodianship, and the court held that termination

of Mother’s parental rights was proper under Subsections 2511(a)(1), (2), (5),

(8), and (b).

      Mother filed timely counseled notices of appeal, as well as a

contemporaneous Pa.R.A.P. 1925(b) statement.         On April 13, 2022, the

Orphans’ Court filed a Pa.R.A.P. 1925(a) opinion, and on appeal, this Court

sua sponte consolidated Mother’s appeals.

      On appeal, Mother sets forth the following issues in her “Statement of

Questions Presented” (verbatim):


                                    - 16 -
J-A19041-22


      1. Whether the [Orphans’] Court abused its discretion and
         committed an error of law when it found, despite a lack of clear
         and convincing evidence, that enough grounds existed for a
         termination of [Mother’s] parental rights under Section 2511(a)
         of the Adoption Act, 23 Pa.C.S.A. § 2511(a)[?]
      2. Whether the [Orphans’] Court abused its discretion and
         committed an error of law in determining it would be in the
         child’s best interest to have parental rights terminated, when
         it failed to consider the child’s developmental, physical and
         emotional needs and welfare, thus contravening Section
         2511(b) of the Adoption Act, 23 Pa.C.S.A. § 2511(b)[?]

Mother’s Brief at 7 (suggested answers omitted).

      Mother’s issues are intertwined. Specifically, she avers the Agency did

not provide clear and convincing evidence in support of termination under 23

Pa.C.S.A. § 2511(a)(1), (2), (5), and (8) or in support of finding that

termination would be in the Child’s best interests under 23 Pa.C.S.A. §

2511(b).

      In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the [orphans’] court if they are
      supported by the record.” In re Adoption of S.P., [616 Pa. 309,
      47 A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the [orphans’] court made
      an error of law or abused its discretion.” Id. “[A] decision may
      be reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The [orphans’] court’s decision, however, should not be
      reversed merely because the record would support a different
      result. Id. at 827. We have previously emphasized our deference
      to [orphans’] courts that often have first-hand observations of the
      parties spanning multiple hearings. See In re R.J.T., [608 Pa. 9,
      9 A.3d 1179, 1190 (2010)].

                                     - 17 -
J-A19041-22



In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013).

      “The [orphans’] court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.Super.

2004) (citation omitted). “[I]f competent evidence supports the [orphans’]

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super.

2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Subsection 2511, the
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Subsection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Subsection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quotation omitted).

                                     - 18 -
J-A19041-22


      In the case sub judice, the Orphans’ Court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have

long held that, in order to affirm a termination of parental rights, we need only

agree with the Orphans’ Court as to any one Subsection of 2511(a), as well

as Subsection 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc). Here, we analyze the court’s termination decree pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                 ...
            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.
                                 ...
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to Subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b) (bold in original).




                                     - 19 -
J-A19041-22


      With regard to termination of parental rights pursuant to Subsection

2511(a)(2), we have indicated:

             In order to terminate parental rights pursuant to 23
      Pa.C.S.A. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for [her] physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quotation omitted). Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. See id.

      Instantly, in finding grounds for termination of Mother’s parental rights,

including pursuant to Subsection 2511(a)(2), the Orphans’ Court reasoned:

             Mother was provided with resources which would have
      eventually allowed her to increase contact with the Child had she
      utilized them. Mother failed, however, during the course of the
      Child’s placement to adequately obtain substance abuse
      treatment and address her mental health problems….[A] parent
      must utilize all available resources to preserve the parental
      relationship, and must exercise reasonable firmness in resisting
      obstacles placed in [her] path to maintain the parent-child
      relationship.
            The credible evidence presented was that Mother’s
      substance abuse and mental health were the primary stumbling
      blocks in her ability to parent. Mother failed numerous times to
      comply with treatment programs and recommendations to

                                    - 20 -
J-A19041-22


     address these issues, including her failure to show up for
     outpatient treatment with Naaman Center (for substance abuse
     counseling), missing seventeen out of twenty-two weekly
     appointments, even though they were held remotely. Mother
     additionally failed to complete almost all of Dr. Walker’s
     recommendations, including successful completion of outpatient
     therapy, completion of a drug and alcohol program (except for
     Malvern), completion of an evidence-based parenting program,
     and finding employment. Mother also failed to follow through with
     mental health services provided by T.W. Ponessa when she did
     not attend a rescheduled exam and was belligerent with staff.
     Mother also hindered the Agency’s ability to monitor her progress
     with various providers by refusing treatment releases or revoking
     releases previously granted.
                                    ***
            Additionally, Mother failed to complete almost all of the
     service objectives directed of her by Court Order including overall
     compliance with the Agency, completion of drug and alcohol
     evaluations and following recommendations, failing dozens of
     times to provide random and scheduled urine screens, failing to
     obtain stable housing for herself and the Child, failing to
     successfully complete a parenting program, failing to attend
     medical appointments with the Child, failing to continue to
     participate with previously established service providers, and sign
     all release of information forms requested by the Agency.
            The evidence…established under (a)(2) that the Child has
     been “without essential parental care, control, or subsistence
     necessary for [her] physical or mental well-being and the
     conditions and causes of the incapacity, abuse, neglect or refusal
     cannot or will not be remedied by the parent.” As noted above,
     since August 28, 2020, the Child has been without essential
     parental care, control[,] or subsistence necessary for her physical
     or mental well-being. Furthermore, the record reflects that the
     failure of essential parental care has been primarily caused by
     Mother’s lack of adequate treatment for her drug addiction and
     mental health incapacity, which have not been remedied by
     Mother to date and which [the Orphans’] Court believes she would
     be unable to remedy in the future. Despite being provided many
     resources and encouraged and/or directed to comply by the
     Agency and Court, Mother has failed to address these significant
     impediments, as outlined above….[A]t a minimum, the affirmative
     duty requires that the parent show a willingness to cooperate with
     [the Agency] to obtain the rehabilitative services necessary to

                                   - 21 -
J-A19041-22


     enable the parent to meet the duties and obligations inherent in
     parenthood.
                                     ***
            [Although Mother claims she is ready, willing, and able to
     parent the Child,] the record fails to reflect any credible evidence
     that, as of the date of the [termination of parental rights] hearing
     on February 10, 2022, Mother was ready, willing, and able to
     parent the Child and provide the [C]hild with the essential parental
     care, control, and subsistence now, or in the very near future. The
     evidence…reflects the opposite. Similarly, no evidence supports
     Mother’s claim that the conditions that led to the removal and
     placement of the Child no longer existed or were substantially
     eliminated.     Instead, the record reflects that Mother has
     accomplished next to nothing between August 28, 2020, and the
     [termination of parental rights] hearing [to suggest] she is
     successfully addressing her history of drug addiction and mental
     health issues. Mother has failed to show any progress establishing
     stability with housing and employment; as of the [termination of
     parental rights] hearing, she was living in a hotel and had lived in
     at least four residences in the last year and a half. She has further
     hidden information from the Agency, refusing to communicate
     with [the Agency] about her housing situation (so it could make a
     home visit), and also, on a few occasions, refusing or revoking
     releases for treatment providers so as to prohibit the Agency from
     assessing her status and compliance.
                                     ***
             Mother…[contends] that the [Orphans’] Court erred by
     failing to make reasonable accommodations for Mother’s
     supervised visits. Mother claimed that after she moved from
     Elizabethville to Carlisle in June of 2021 she had difficulty
     obtaining transportation to meet with the Child at the new meeting
     facility in Harrisburg.     The credible evidence was that…the
     Agency…made multiple efforts to inform Mother that she could
     obtain public transportation…to attend the visitations but that
     Mother failed to follow through. In any event, the record reflected
     that prior to moving Mother had attended only thirteen of thirty
     scheduled visits held while she was still living in Elizabethville. As
     such, the record does not support her claim that a lack of
     transportation was the reason for her missed visitations.




                                    - 22 -
J-A19041-22


Orphans’ Court Opinion, filed 4/13/22, at 22-25 (quotation marks and

quotations omitted).

      We find no abuse of discretion or error of law. The record reflects Mother

has continuously demonstrated an unwillingness to cooperate with mental

health and child welfare providers. Mother has failed to comply with court-

ordered services, and she has been inconsistent with efforts to remain a part

of the Child’s life. The Orphans’ Court found credible Ms. Felty’s testimony

that Mother has failed to remedy any of the issues that necessitated placement

of the Child, including Mother’s untreated mental health, ongoing drug use,

lack of stable housing or employment, and inconsistent visits or contact with

the Child. Mother’s inability or unwillingness to remedy these conditions have

left the Child without essential parental care, control, or subsistence necessary

for her mental or physical well-being.

      Accordingly, we conclude the Orphans’ Court did not abuse its discretion

in ordering termination under Subsection 2511(a)(2).         As this Court has

stated, “[A] child’s life cannot be held in abeyance while a parent attempts to

attain the maturity necessary to assume parenting responsibilities. The court

cannot and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.”      In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the Orphans’ Court as to any one Subsection of 2511(a)


                                     - 23 -
J-A19041-22


before assessing the determination under Subsection 2511(b), and we,

therefore, need not address any further Subsections of 2511(a).          In re

B.L.W., 843 A.2d at 384.

        We next determine whether termination was proper under Subsection

2511(b). As to Subsection 2511(b), our Supreme Court has stated as follows:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        In re E.M, [533 Pa. 115, 620 A.2d 481, 485 (1993)], th[e] Court
        held that the determination of the child’s “needs and welfare”
        requires consideration of the emotional bonds between the parent
        and child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 620 Pa. at 628, 71 A.3d at 267 (quotation and citation omitted).

        “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”    In re K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation

omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Subsection 2511(b) does not require a formal bonding




                                      - 24 -
J-A19041-22


evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (citations

omitted).

     Moreover,

     While a parent’s emotional bond with his or her child is a major
     aspect of the Subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
            [I]n addition to a bond examination, the [orphans’]
            court can equally emphasize the safety needs of the
            child, and should also consider the intangibles, such
            as the love, comfort, security, and stability the child
            might have with the foster parent….

In re Adoption of C.D.R., 111 A.3d at 1219 (quotation marks and quotations

omitted).

     In determining that termination of Mother’s parental rights favors Child’s

needs and welfare under Subsection 2511(b), the Orphans’ Court stated:

           Mother argues that the Court erred by determining that the
     best interests of the Child would be served by terminating her
     parental rights. Pursuant to…[Sub]section 2511(b), a court must
     give “primary consideration to the [developmental, physical and
     emotional] needs and welfare of the child.” In re J.E., 745 A.2d
     1250, 1254-44 (Pa.Super. 2000) (citations omitted).
                                  ***
           The Court finds that the record strongly supports that the
     Child’s developmental, physical and emotional needs and welfare
     are best served by termination of Mother’s parental rights as is
     set forth in great detail above.
                                  ***
           There was little to no evidence presented at the hearing that
     Mother and the Child are bonded[,] and [the Orphans’] Court has
     considered this as a factor in determining that it is in the Child’s
     best interest that Mother’s parental rights be terminated, and that
     a new placement goal be established, which is adoption with a


                                    - 25 -
J-A19041-22


     concurrent placement     goal    of   subsidized   permanent   legal
     custodianship.

Orphans’ Court Opinion, filed 4/13/22, at 26-27.

     Further, the Orphans’ Court concluded that termination was in the

Child’s best interests since the Child was in need of a safe environment, as

well as permanence and stability, which Mother was unable to provide for the

Child. See id.

     We conclude the Orphans’ Court did not abuse its discretion in finding

that Child’s developmental, physical, and emotional needs and welfare favor

termination of parental rights pursuant to Subsection 2511(b).      See In re

T.S.M., 620 Pa. at 628, 71 A.3d at 267.         The Agency presented ample

evidence that the Child’s daily needs were being met adequately by her foster

family, the Child seeks comfort from her foster parents, and the Child refers

to her foster parents as “Mommy” and “Da-da.” N.T., 2/10/22, at 7-8.

     To the extent Mother suggests the Orphans’ Court did not adequately

consider Mother’s love for the Child and/or the bond between her and the

Child, we disagree.   The Orphans’ Court considered in depth the issue of

whether a bond existed and concluded there was “little to no evidence” that

Mother and the Child are bonded. Orphans’ Court Opinion, filed 4/13/22, at

27. Given the fact the evidence revealed the Child has spent most of her life

with her foster parents, and Mother did not visit the Child in the six months

prior to the instant hearing, we conclude the Orphans’ Court did not err in



                                     - 26 -
J-A19041-22


finding there was “little to no evidence” of a bond between Mother and the

Child. Id.

       While Mother may profess to love the Child, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. The Child is entitled to permanency

and stability. As this Court has stated, a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”         Id. at 1125.    Rather, “a parent’s basic

constitutional right to the custody and rearing of [her] child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).

       Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the Orphans’ Court properly terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).6

       For all of the foregoing reasons, we affirm the order and decree, which

changed the permanency goal to adoption with a concurrent placement goal



____________________________________________


6 We note that Mother presents challenges to the credibility of various
witnesses, as well as the Orphans’ Court’s factual findings. As indicated supra,
the Orphans’ Court is free to make credibility determinations. In re M.G.,
supra. Further, we conclude competent evidence supports the Orphans’
Court’s findings, and thus, we must accept the factual findings. Id.

                                          - 27 -
J-A19041-22


of subsidized permanent legal custodianship,7 and involuntarily terminated

Mother’s parental rights to the Child.

       Order and decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/01/2022




____________________________________________


7 We note Mother presented no argument on appeal challenging the court’s
changing of the permanency goal to adoption with a concurrent placement
goal of subsidized permanent legal custodianship.

                                          - 28 -
J-A19041-22




              - 29 -